ACCEPTED
                                                                                    14-14-00934-CR
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              4/27/2015 12:00:00 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                            No. 14-14-00934-CR


                                  IN THE


                           COURT OF APPEALS


                                 FOR THE


              FOURTEENTH JUDICIAL DISTRICT OF TEXAS


                               AT HOUSTON
                 _____________________________________


                            LYNN ERIC CLARK
                                           APPELLANT


                                     vs.


                          THE STATE OF TEXAS
                                           APPELLEE
                 ______________________________________


            From the 176th District Court of Harris County, Texas
                            Cause No. 1370261
                 ______________________________________


                       Appellant’s Second Motion for
                       Extension of Time to File Brief
                 ______________________________________


TO THE HONORABLE COURT OF APPEALS:
       Comes now Kyle B. Johnson, attorney appointed to represent the appellant in


these causes and files this Motion for an Extension of Time to File Appellant’s Brief, and


in support thereof, respectfully states to the Court as follows:


1.     This appeal lies from the defendant’s conviction (by jury) for Aggravated Sexual


Assault of a Child in the case styled The State of Texas v. Lynn Eric Clark, cause number


1370261.     Mr. Clark received 5 years in the Institutional Division of the Texas


Department of Criminal Justice on November 4, 2014.




                                             2
2.     The complete record in this case was filed on January 22, 2015 and one


extension of time to file was granted. The appellant’s brief was due yesterday, April 24,


2015. Counsel had a last minute personal issue arise and was not able to complete the


appellant’s brief until today. The appellant’s brief is now complete and being filed with


this motion.


3.     Counsel is requesting that the due date be extended one day (until today) and


that the Appellant’s Brief be accepted and deemed timely filed.


       GIVEN THE ABOVE, Kyle B. Johnson, attorney for Lynn Eric Clark, the


appellant, prays that the due date for appellant brief be extended one day until today,


April 25, 2015.


                                         Respectfully submitted,




                                           /s/ Kyle B. Johnson
                                         Kyle B. Johnson
                                         TBN: 10763570
                                         929 Preston, Suite 200
                                         Houston, Texas 77002
                                            3
Tel: (713) 223-4100
Fax: (713) 224-2889




  4
                            CERTIFICATE OF SERVICE


       I do hereby certify that a true and correct copy of the above document has been
forwarded to the Harris County District Attorney's Office by hand-delivering a copy to the
Fourteenth Court of Appeals on this 24th day of April, 2015.


Alan Curry
Appellate Division
Harris County District Attorney's Office
                th
1201 Franklin, 6 Floor
Houston, Texas 77002


                                            /s/ Kyle B. Johnson
                                           Kyle B. Johnson




                                             5